Citation Nr: 1218550	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  11-14 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depression, anxiety, and posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for coronary artery disease, currently rated 30 percent disabling.

3.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently rated 10 percent disabling.

5.  Entitlement to an increased rating for hypertension, currently rated 10 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1988.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from October 2009 and August 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the October 2009 decision, the RO denied entitlement to service connection for PTSD.  In the August 2010 decision, the RO denied entitlement to an increased rating in excess of 30 percent for coronary artery disease and increased ratings in excess of 10 percent for bilateral degenerative joint disease of the knees and hypertension.

In a July 2011 statement (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO by videoconference.  In February 2012, he withdrew his hearing request.

In April 2012, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a psychiatric disability other than depression (to include PTSD), entitlement to increased ratings for coronary artery disease, bilateral degenerative joint disease of the knees, and hypertension, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current psychiatric disability, namely depression, is the result of his service-connected coronary artery disease.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection for a psychiatric disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim");  VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection can also be granted under 38 C.F.R. § 3.310 for a disability that is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b).  Because service connection is not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of the regulation is applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Medical records reveal that the Veteran has been diagnosed as having various psychiatric disabilities.  For example, a March 2011 VA mental health medication management note indicated a diagnosis of, among other things, depression not otherwise specified.  Thus, a current psychiatric disability has been demonstrated.

In a November 2010 statement, Sean D. Fuller, M.D. stated that the Veteran suffered from various medical problems, including severe coronary artery disease.  He opined that the Veteran had major depression which was caused by his cardiac condition.  This opinion was apparently based on the fact that the Veteran's cardiac conditions caused severe stress and depression on a daily basis.

In a March 2011 letter, Dr. Fuller reported that the Veteran was being treated for, among other things, coronary artery disease.  His medical problems, including coronary artery disease, led to him to being depressed and requiring treatment for depression.

In sum, there is evidence of a current psychiatric disability, namely depression, and Dr. Fuller has opined that the Veteran's psychiatric problems are, at least in part, caused by his service-connected coronary artery disease.  While Dr. Fuller's conclusions are not accompanied by any detailed explanations, there are no medical opinions contrary to those of Dr. Fuller pertaining to whether a relationship exists between the current depression and the service-connected coronary artery disease.  Thus, in light of these statements and resolving reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for the currently diagnosed depression have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310.


ORDER

Entitlement to service connection for a psychiatric disability, namely depression, is granted.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 79. The threshold for finding a link between current disability and service is low.  Locklear, 20 Vet. App. at 410; McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

Medical records reflect that the Veteran has been diagnosed as having various psychiatric disabilities other than depression.  For example, an April 2008 examination report from Columbia Heart, P.A. and the March 2011 VA mental health medication management note indicated diagnoses of anxiety and PTSD.  

The Veteran has claimed various in-service non-combat stressors related to traumatic experiences while serving in Germany.  The stressors reported by the Veteran include the following: the death of fellow servicemembers when their helicopters crashed; the death of a fellow servicemember after he walked into the tail rotor of a helicopter; encountering an unknown individual while on guard duty; injuring his knee during a parachute jump; and a fire in the apartment that he shared with his wife.  Service connection would require, among other things, that the there be credible supporting evidence of theses stressors.  The RO has advised the Veteran that he has not submitted sufficient information to search for such evidence, and was asked to provide more specific dates.  He has not responded to the request.  

Credible supporting evidence would not be required with regard to other psychiatric diagnoses.

Further, service treatment records reflect that the Veteran reported that he was nervous in March 1970.  He has reported that his psychiatric problems started in service following the reported stressors and have continued since that time.  However, there is some evidence to the contrary.

Thus, the evidence reveals that the Veteran has been diagnosed as having current psychiatric disabilities other than depression, including PTSD, which may be related to his service.  An examination is needed to determine whether any current psychiatric disability other than depression is related to service.

As for the claim for an increased rating for hypertension, a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence indicates that the Veteran's service-connected hypertension may have worsened since his last VA examination in December 2010.  For example, the December 2010 VA examination report reflects that his blood pressure was recorded as 134/89, 137/96, and 140/84.  However, a January 2011 VA cardiology stress test note reveals that peak blood pressure was recorded as 170/80.  Also, in his July 2011 statement the Veteran reported that his blood pressure had spiked to 208/122.

Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected hypertension is triggered.

With regard to the claim for an increased rating for coronary artery disease, the provisions of 38 C.F.R. § 4.100 direct that even if the requirements for a 30 percent rating are met with regard to various cardiovascular system disabilities (including coronary artery disease), metabolic equivalents (METs) testing is required in all cases except: (1) when there is a medical contraindication, (2) when the left ventricular ejection fraction has been measured and is 50 percent or less, (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, or (4) when a 100 percent rating can be assigned on another basis.  38 C.F.R. § 4.100 (2011).

The Veteran was afforded a VA examination in December 2010 to assess the severity of the service-connected coronary artery disease.  Although an exercise tolerance test was conducted, only an estimated METs level was provided based on the Veteran's reports and his history despite the fact that none of the exceptions in 38 C.F.R. § 4.100 were evident in the examination report.  As only an estimated METs level was provided during the examination, a remand is required in order to afford the Veteran a new VA examination.  

As for the claims for increased ratings for bilateral degenerative joint disease of the knees, disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.

The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011). 

The Veteran was afforded a VA examination in January 2011 to determine the current severity of his service-connected knee disabilities.  Ranges of right and left knee motions were reported and it was noted that there was pain throughout the entire ranges of motion.  However, the Veteran was able to flex and extend his knees to 105 and 8 degrees, respectively.  

Although the examiner noted that knee motion was not additionally limited following repetitive use, the examiner did not note the point, if any, at which pain caused functional impairment or whether there was any additional functional impairment due to weakened movement, excess fatigability, or incoordination.  Thus, clarification is required.  See Mitchell, 25 Vet. App. at 43-4; 38 C.F.R. §§ 4.40, 4.45, 4.59. 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran retired in 2009 due to various medical problems, including hypertension, coronary artery disease, osteoarthritis, and a psychiatric disability.  Also, he is in receipt of Social Security Administration (SSA) disability benefits for ischemic heart disease and affective/mood disorders.  Given the evidence of current disabilities, the Veteran's claims for the highest ratings possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Veteran's percentage ratings do not currently meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a) (2011).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Furthermore, the Veteran has raised the issues of entitlement to service connection for residuals of strokes and a sleep disability.  These claims have not yet been adjudicated and the unadjudicated claims as well as the service connection and increased rating claims currently on appeal are inextricably intertwined with the issue of entitlement to a TDIU.  

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A review of the Veteran's medical records indicates that he has received treatment for cardiac problems, hypertension, and knee disabilities from Dr. Fuller in Columbia, South Carolina and Columbia Heart in Columbia, South Carolina.  There is no evidence that any efforts have been taken to obtain relevant treatment records from these treatment providers.  

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  A remand is also necessary to attempt to obtain any relevant records from the above listed treatment providers.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The agency of original jurisdiction (AOJ) should implement the Board's decision regarding the grant of service connection for a psychiatric disability and assign an initial disability rating.

2.  Adjudicate the claims for service connection for residuals of strokes and a sleep disability.  These issues should not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

3.  The AOJ should ask the Veteran to complete authorizations for VA to obtain all records of his treatment for psychiatric, cardiac, and bilateral knee disabilities and hypertension from Dr. Fuller and Columbia Heart, both in Columbia, South Carolina

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file. 

4.  The AOJ should ask the Veteran to provide a two month range of dates for his claimed stressors, and the location of the apartment fire during his service in Germany.  If he provides this information, the AOJ should take the necessary steps to obtain credible supporting evidence of the stressors, and should consider whether there are German sources of information pertaining to the fire.

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability other than depression, including PTSD.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability other than depression (a current disability is any psychiatric disability shown since September 2008) had its onset in service, is related to the Veteran's reported in-service stressors, is related to the Veteran's reported psychiatric problems in service, or are otherwise the result of a disease or injury in service.  

If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressors supporting the diagnosis.

In formulating the above opinions, the examiner should acknowledge and comment on the significance, if any, of the Veteran's reported stressors and psychiatric problems in service, the March 1970 finding that he was nervous, and all previous psychiatric diagnoses other than depression provided since September 2008, including PTSD.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The absence of evidence of treatment for psychiatric problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report in-service stressors, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of the service-connected hypertension.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

All indicated tests and studies, including serial blood pressure readings, should be conducted.
The examiner must provide reasons for any opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to assess the current severity of the service-connected coronary artery disease.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner must conduct and report the results of appropriate exercise test(s) needed to properly calculate the Veteran's METs (metabolic equivalents). 

The examiner should report the actual level of METs that result in dyspnea, fatigue, angina, dizziness, or syncope.  If METs testing is not possible, the examiner must provide reasons why such testing was not conducted.   

An estimated level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope may only be provided if actual testing is contraindicated for medical reasons, if the left ventricular ejection fraction has been measured and is 50 percent or less, or if chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year.  

The examiner should also report whether the Veteran has congestive heart failure (and, if so, the number of episodes in the previous year) or left ventricular dysfunction (and, if so, the percentage ejection fraction).   
The examiner should also report whether the Veteran has sustained ventricular arrhythmia and/or atrioventricular block.

The examiner must provide reasons for any opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

8.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of the service-connected right and left knee disabilities.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of right and left knee flexion and extension should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain.

The examiner should report if there is ankylosis of either knee and, if so, the angle at which the knee is held.

The examiner should also report whether there is subluxation or instability of either knee, and if present, provide an opinion as to its severity.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

9.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

10.  If, after completion the above development, there is any period since February 2010 that the Veteran was unemployed and the schedular requirements for a TDIU are not met, the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

11.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


